06/10/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 22-0229



                              DA 22-0229

 SISTER MARY JO MCDONALD, LORI MALONEY, FRITZ DAILY, BOB BROWN,
  DOROTHY BRADLEY, VERNON FINLEY, MAE NAN ELLINGSON; AND THE
              LEAGUE OF WOMEN VOTERS OF MONTANA,

                                               Plaintiffs and Appellees,

                                   V.

            CHRISTI JACOBSEN, MONTANA SECRETARY OF STATE,

                                             Defendant and Appellant.

                               ORDER


     Upon consideration of Appellant’s unopposed motion for expedited

briefing schedule, and good cause appearing therefor,

     IT IS HEREBY ORDERED that the following briefing schedule is

adopted:


         Appellant shall file her Opening Brief by June 9
         Appellees shall file their Answer Brief by June 29
         Appellant shall file her Reply Brief by July 6


     No extensions will be granted.




CC                                                                Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                        June 10 2022